                     UNITED STATES BANKRUPTCY COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



In re:



 JAMES JOHN KUBASKO                        Case Number: 5-20-00462
                                           Chapter:       13
 * Debtor(s)



                          CERTIFICATE OF MAILING



 The undersigned employee in the office of;

                          Tulllo DeLuca, Esquire


 hereby certifies that a copy of the attached Notice of Motion to Sell Real and

 Personal Property Free and Clear of All Liens, Charges and Encumbrances was

 mailed today to all parties named on the mailing list attached hereto by regular

 first class mail.




 DATED: April 23, 2020


                                 SIGNED:


                                 TITLE:     Legal Assistant




Case 5:20-bk-00462-RNO     Doc 35 Filed 04/23/20 Entered 04/23/20 16:30:42        Desc
                           Main Document    Page 1 of 6
                   IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
************************************************************************

IN RE:                                              CHAPTER 13
JAMES JOHN KUBASKO


                      Debtor(s)                :    CASE NO. 5-20-00462
***♦♦#♦♦***♦**♦♦**♦♦*♦********♦♦♦♦»♦******♦♦♦**♦♦***♦»*♦******♦♦*♦♦*♦********♦******

JAMES JOHN KUBASKO
                      Movant
               vs.




LACKAWANNA COUNTY TAX CLAIM
BUREAU, LACKA WANNA RIVER BASIN
SEWER AUTHORITY, PNC BANK, NA,
PORTNOFF LAW ASSOCIATES,
INTERNAL REVENUE SERVICE, PA
DEPARTMENT OF REVENUE, and
CHARLES J. DEHART, III, ESQUIRE
                       Respondents



     NOTICE OF DEBTOR'S MOTION TO APPROVE PRIVATE SALE OF REAL AND
       PERSONAL PROPERTY FREE AND CLEAR OF ALL LIENS. CHARGES AND
                                       ENCUMBRANCES


NOTICE IS HEREBY GIVEN THAT:


Debtor, James John Kubasko, reside at 79 West Shore Dr., Jefferson Twp., PA 18436 and seeks
leave to sell real property of the above captioned case located at 219 Franklin Ave., Jermyn, PA,
along with personal property and fi xtures to Legacy Development Corp., for the sum of Twenty
Three Thousand ($23,000.00) Dollars. The sale is to be free and clear of all liens, charges and
encumbrances, with all valid liens and encumbrances to be paid at time of closing.

       The Debtors further request the Court to allow distribution of the proceeds from the sale

of real and personal property as follows:

               a.     Any out-of-pocket expenses advanced by Tullio DeLuca, Esquire in
                      connection with the sale of the aforementioned property, and which have
                      not been reimbursed at the time of settlement along with an attorney fee of
                      $1,431.00;

               b.     Any Notarization and/or incidental recording fees associated with the sale
                      of the above property;




Case 5:20-bk-00462-RNO         Doc 35 Filed 04/23/20 Entered 04/23/20 16:30:42               Desc
                               Main Document    Page 2 of 6
               c.      Realtors Commission of 6% percent;
               d.      Any transfer tax which is the responsibility of the seller herein;

               e.      Any unpaid real estate taxes and other municipal claims/liens arising from
                       property;

               f.      Payment in full to PNC Bank, NA;

               g.      That any other unpaid liens shall attach to the remaining sate proceeds;

                h.     Debtor's exemption if any;

                i.     The net sale proceeds in an amount to pay the balance owed to the Chapter
                       13 Trustee, if any, from the above sale shall be paid to Charles J. DeHart,
                       III, Esq., Chapter 13 Trustee, for distribution to creditors in accordance
                       with the Debtor's confirmed Plan


        The Sale is not subject to higher and better offers.

        Any inquiries regarding the sale and/or to request for copies of the motion or a time and

date to examine the property prior to the sale, can be made directly to Debtor's Counsel, Tullio

 DeLuca, Esquire.


        Hearing on any Answers or Objections will be heard on May 28, 2020 at 9:30

a.m.. The hearing will be held telephonically, using CourtCall. Please contact them at 866-582-

6878, no later than 24 hours, before the hearing. If no objection and request for hearing are

timely filed with the Bankruptcy Clerk, 197 South Main Street, Wilkes-Barre, PA 18701 to the

sale of the aforementioned real and personal property on the above terms and conditions on or

 before May 14, 2020, the Court may grant the relief requested. If you desire to contest this

 matter, file a written objection in the form of responsive pleading and request a hearing with a

copy to Tullio DeLuca, Esquire at the address below: Any filing must conform to the Rule of

Bankruptcy Procedures unless the Court determines otherwise.




Case 5:20-bk-00462-RNO          Doc 35 Filed 04/23/20 Entered 04/23/20 16:30:42                 Desc
                                Main Document    Page 3 of 6
Date of Notice; April 23, 2020        Tullio DeLuca, Esquire
                                      381 N 9"^ Avenue
                                      Scranton, PA 18504
                                      (570) 347-7764




Case 5:20-bk-00462-RNO     Doc 35 Filed 04/23/20 Entered 04/23/20 16:30:42   Desc
                           Main Document    Page 4 of 6
                                                                          BRIGID E. CAREY, ESQ
AMERICAN HONDA FINANCE               AMERICAN HONDA FINANCE               3218PITTSTON AVE
NATIONAL RECOVERY CENTER             PO BOX 168088                        PO BOX 3838
PO BOX 16469                         IRVING, TX 75016-8088                SCRANTON,PA 18505
IRVING, TX 75016




                                     CITY OF SCRANTON                     CITY OF SCRANTON
                                     C/0 NORTHEAST REVENUE                C/0 NORTHEAST REVENUE
BRIGED E CAREY, ESQ
                                     340 N. WASHINGTON AVE                340 N. WASHINGTON AVE
PO BOX 4466
SCRANTON,PA 18505                    ATTN; DELINQUENT TAXES               ATTN: DELINQUENT WASTE DISPOSAL
                                     SCRANTON. PA 185016                  SCRANTON,PA 185016




                                     CITY OF SCRANTON TREASURER           COMMONWEALTH HEALTH
CITY OF SCRANTON TAX OFFICE
                                     ATTN: REFUSE DEPT                    PO BOX 1022
1170 HIGHWAY 315, SUITE 5
                                     340 NORTH WASHINGTON AVE.            WIXOM, Ml 48393-1022
PLAINS, PA 18702
                                     SCRANTON PA 18503




                                     CREDIT MANAGEMENT CO                 CREDIT MEDIATORS, INC
CREDIT MANAGEMENT CO
                                     681 ANDERSEN DR
2121 NOBLESTOWN RD                                                        PO BOX 456
                                     FOSTER PLAZA 6
PITTSBURGH,PA 15205                                                       UPPER DARBY, PA 19082-0456
                                     PITTSBURGH, PA 15220-2766




                                     DR SANDERSON
CHARLES J. DEHART, III, ESQ                                               INTERMOUNTAIN MEDICAL GROUP
                                     500 PARK ST
8125 ADAMS DR.SUITE A                                                     610 WYOMING AVE
                                     BURKE BYPASS
HUMMELSTOWN,PA 17036                                                      KINGSTON, PA 18704
                                     OLYPHANT, PA 18447




Jefferson Township Sewer Authority   Jefferson Twp.
                                                                          Lackawanna County Tax Claim Bureau
do Portnoff Law Associates, Ltd.     do Portnoff Law Associates, LTD.
                                                                          123 Wyoming Ave Suite 267
P.O. Box 3020                        2700 Horizon Dr., Suite 100
                                                                          Scranton, PA 18503-2029
Norristown, PA 19404-3020            King of Prussia, PA 19406-2726




Lackawanna River Basin
                                     Marian Community Hospital            Moosic Lakes Club
Sewer Authority
                                     100 Lincoln Ave.                     25 Beach House Drive
P.O. Box 280
                                     Carbondale, PA 18407-2198            Jefferson Township, PA 18436-8803
Olyphant, PA 18447-0280




Moses Taylor Hospital
                                     National Recovery Agency             North American Partners in Anesthesia
700 Qulncy Ave
                                     2491 Paxton Street                   P.O. Box 725
Attn: Justin Davis CEO
                                     Harrisburg, PA 17111-1036            Melville, NY 11747-0725
Scranton, PA 18510-1798




North Pocono School District         Orion                                Orion Portfolio Services, LLC
do Portnoff Law Associates, Ltd.     do PRA Receivables Management, LLC   do Recovery Management Systems Corp.
P.O. Box 3020                        PO Box 41021                         25 SE 2nd Ave., Ste. 1120
Norristown, PA 19404-3020            Norfolk, VA 23541-1021               Miami, FL 33131-1605




PA American Water Co.,
                                     PA Dept. of Revenue
                                                                          PNC BANK N.A.
                                     Bankruptcy Division
P.O. Box 578                                                              PO BOX 94982
                                     Dept. 280946
Alton, IL 62002-0578                                                      CLEVELAND, OH 44101-4982
                                     Harrisburg, PA 17128-0496



          Case 5:20-bk-00462-RNO      Doc 35 Filed 04/23/20 Entered 04/23/20 16:30:42                 Desc
                                      Main Document    Page 5 of 6
PNCBank, N.A.                        PPL Electric Utilities               PRA Receivables Management, LLC
3232 Newmark Drive                   827 Hausman Rd.                      PO Box 41021
Miamisburg, OH 45342-5421            Allentown, PA 18104-9392             Norfolk, VA 23541-1021




Patei Retina Institute               Pennsylvania Department of Revenue   Physicians Health Alliance
210 N. State St.                     Bankruptcy Division PO Box 280946    P.O. Box 618
Clarks Summit, PA 18411-1008         Harrisburg, PA 17128-0946            Dunmore,PA 18512-0618




Portnoff Law Associates, Ltd         Professional Account Svcs.           Radiological Consultants
2700 Horizon Dr., Suite 100          P.O. Box 188                         751 Keystone Indust. Park
King of Prussia, PA 19406-2726       Brentwood, TN 37024-0188             Dunmore,PA 18512-1511




                                     Regional Hospital of Scranton
Regional Hospital of Scranton                                             Rosenn,Jenkins 8> Greenwald, L.L.P.
                                     C/0 PAS)
746 Jefferson Ave.                                                        15 South Franklin St.
                                     P.O. BOX 188
Scranton, PA 18510-1624                                                   Wilkes-Barre, PA 18711-0075
                                     BRENTWOOD,TN 37024-0188




SRA Associates                       Scranton Cardiovascular Physician    The Moosic Lakes Club
401 Minnetonka Rd.                   746 Jefferson Ave.                   25 Beachhouse Rd.
Hi Nella, NJ 08083-2914              Scranton, PA 18510                   Jefferson Twp., PA 18436




                                                                          Verizon
Trident Asset Management             United States Trustee
53 Perimeter Center East, Ste 440                                         by American Infosource as agent
                                     228 Walnut St., Suite 1190
                                                                          PO Box 4457
Atlanta, GA 30346                    Harrisburg, PA 17101-1722
                                                                          Houston, TX 77210-4457




                                     Wells Fargo Bank, NA
James Warmbrodt, Esq                 Wells Fargo Card Services            Wells Fargo Financial
701 Market St., Suite 5000           PO Box 10438                         4143 121" Street
Philadelphia, PA 19106               MAC F8235.02F                        Urbandale, lA 50323-2310
                                     Des Moines, lA 50306-0438



James Randolph, Esq.
Portnoff Law Associates
2700 Horizon Dr.
Suite 100
King of Prussia, PA 19406




            Case 5:20-bk-00462-RNO   Doc 35 Filed 04/23/20 Entered 04/23/20 16:30:42                  Desc
                                     Main Document    Page 6 of 6
